TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00170-CV



                                       JJT, Inc., Appellant

                                                 v.

                                    John T. Stokes, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           NO. 273,960, HONORABLE ORLINDA L. NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant JJT, Inc. and appellee John T. Stokes have filed a joint motion asking this

Court to reverse and remand the cause for further proceedings. We grant the motion, reverse the trial

court’s judgment, and remand the cause for further proceedings.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Reversed and Remanded on Joint Motion

Filed: April 15, 2004